Per Curiam:
By section 1773 of the Code of Civil Procedure this proceeding for contempt is specifically authorized in enforcement of a judgment ■directing the payment.of alimony. ' The case is, therefore., taken out .of the, rule -as to actions'generally prescribed by section 1241 of the Code, .This section, 1773,,was first inserted in our law in 1880, when the second part of the Code of Civil Procedure took effect. (See Laws of 1880, chap, .178.) When the case of Park v. Park (80 N. Y. 156) arose, therefore, there was no such specific provision . of law applicable to these actions. The case of Mercer v. Mercer *545(73 Hun, 192), relied upon by defendant, arose upon an order directing payment of counsel fee and not of alimony.
A certified copy of the decree was properly served upon the defendant and a personal demand for the alimony. The delay in making the demand is shown to have been caused by the absence of defendant from the State. That the rights of plaintiff have been impaired and defeated by defendant’s failure to pay the same is undoubted, and we discover no reason for interfering with the order of the Special Term.
All concurred.
Order affirmed, with ten dollars costs and disbursements.